Citation Nr: 1341051	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-19 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 2006 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought.  

In December 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claim file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a disability rating in excess of 30 percent for PTSD.  In his May 2012 notice of disagreement the Veteran stated that the February 2012 examination was inadequate.  At the December 2012 hearing, the Veteran testified that the February 2012 VA examination of his PTSD was inadequate because the examiner did not address all of his significant problems due to his PTSD.  The Veteran also maintains that his PTSD is now worse than it was at the time of the February 2012 examination report.  

The evidence appears to indicate that the Veteran's service-connected PTSD has worsened since he was last examined by VA in February 2012.  The Veteran's service-connected PTSD rating claim must be remanded for a contemporaneous and thorough VA examination, which faithfully takes into account all of the Veteran's reported problems due to his PTSD, in order to determine its current severity.   See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the claim file reflects ongoing mental health treatment by VA, prior to VA examination the RO must seek to obtain all available VA or other treatment records not on file and associate any obtained with the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who evaluated or treated him for his PTSD.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified.

2.  Notify the Veteran that he may submit additional statements from himself and others who have observed the Veteran, describing their impressions regarding the symptoms of the PTSD impairment.  
  
3.  After completion of the above, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional who has not previously examined the Veteran, in order to determine the severity of the Veteran's PTSD.  

The examiner must elicit from the Veteran a narrative of all of the relevant symptoms associated with his PTSD.  The examiner must perform all indicated tests, studies, and mental status examination; and report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must identify all of the Veteran's psychiatric symptoms and indicate the extent to which the PTSD impacts on his ability to work.  

The claim file must be made available to the examiner in conjunction with the examination and this must be noted in the examination report, which must set forth a complete rationale for all findings and conclusions in a legible report.  

4.  Then, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable time period in which to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


